Citation Nr: 0101383	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-20 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than April 1, 1998 
for additional compensation based on recognition of a 
dependent spouse and child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a from a January 1999 rating 
determination of the San Diego Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to an 
effective date earlier than April 1, 1998, for additional 
compensation based on recognition of a dependent spouse and 
child.



FINDINGS OF FACT

1.  The veteran was awarded a 30 percent disability 
evaluation for his service-connected PTSD in a February 1993 
rating determination.  The effective date of the evaluation 
was August 8, 1988.

2.  The veteran was notified of the rating by letter dated 
February 10, 1993.  This letter indicates that VA Form 21-
8764, information on claiming additional allowance for 
dependents, was included as an enclosure and the narrative of 
the award letter informed the veteran to review the enclosed 
form.

3.  The veteran submitted a copy of his marriage certificate 
and certificate of birth for his dependent child, which was 
received at the RO on March 31, 1998.  This evidence was not 
received within one year of the date of notice.

4.  The earliest claim of record, in which the veteran sought 
payment of benefits by reason of a dependent spouse or child, 
with the appropriate evidence, as requested by VA, was 
submitted in March 1998.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the payment of benefits by reason of dependent spouse or 
child are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 
1991); 38 C.F.R. §§ 3.31, 3.205, 3.400, 3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of 
dependent spouse and child.  He contends that additional 
compensation should have been effective October 29, 1992, the 
date of his marriage, and on June 2, 1993, the date of the 
birth of his child.  He asserts that VA Form 21-8764 was not 
enclosed with the notification letter dated February 10, 
1993, which informed him that service connection had been 
granted for PTSD, with a 30 percent disability evaluation, 
effective September 1, 1988.  He further contends that VA was 
on notice that he was married because he reported being 
married and having a child at the time of a May 1994 VA 
psychiatric examination.

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115 (West 1991).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the 
following listed in order of 
applicability:

(i) Date of veteran's marriage of birth 
of his or her child, or adoption child, 
if the evidence of the event is received 
within one year of the event otherwise.

(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or

(4) Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b) (2000).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  However, beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences for the purpose of all laws 
administered by VA except that nothing in this section will 
be construed as preventing the receipt of retired or 
retirement pay prior to the effective date of waiver of such 
pay in accordance with 38 U.S.C. § 5305.

For the purposes of this section the term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  The provisions of this section apply to 
all original, reopened, or increased awards unless such 
awards provide only for continuity of entitlement with no 
increase in rate of payment.  38 C.F.R. § 3.31 (2000).

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216 (2000).

Prior to November 4, 1996, the classses of evidence necessary 
to establish marriage, age, or relationship were those listed 
in 39 C.F.R. §§ 3.205, 3.209.  38 C.F.R. § 3.204 (1996).

The provisions of 38 C.F.R. § 3.204 (2000) (effective 
November 4, 1996) now provide that, VA will accept, for the 
purpose of determining entitlement to benefits under laws 
administered by VA, the written statement of a claimant as 
proof of marriage, dissolution of a marriage, birth of a 
child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; 
the full name and relationship of the other person to the 
claimant; and, where the claimant's dependent child does not 
reside with the claimant, the name and address of the person 
who has custody of the child.  In addition, a claimant must 
provide the social security number of any dependent on whose 
behalf he or she is seeking benefits (see 38 C.F.R. § 3.216).  
VA shall require the types of evidence indicated in 38 C.F.R. 
§§ 3.205 through 3.211 where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
The classes of evidence to be furnished for the purpose of 
establishing marriage, dissolution of marriage, age, 
relationship, or death, if required under the provisions of 
paragraph (a)(2), are indicated in §§ 3.205 through 3.211 in 
the order of preference.  Failure to furnish the higher 
class, however, does not preclude the acceptance of a lower 
class if the evidence furnished is sufficient to prove the 
point involved.  Photocopies of documents necessary to 
establish birth, death, marriage or relationship under the 
provisions of §§ 3.205 through 3.215 of this part are 
acceptable as evidence if the Department of Veterans Affairs 
is satisfied that the copies are genuine and free from 
alteration.  Otherwise, VA may request a copy of the document 
certified over the signature and official seal of the person 
having custody of such record.

Marriage is established by one of the following types of 
evidence:

(1) Copy or abstract of the public record 
of marriage, or a copy of the church 
record of marriage, containing sufficient 
data to identify the parties, the date 
and place of marriage, and the number of 
prior marriages if shown on the official 
record.

(2) Official report from service 
department as to marriage which occurred 
while the veteran was in service.

(3) The affidavit of the clergyman or 
magistrate who officiated.

(4) The original certificate of marriage, 
if the Department of Veterans Affairs is 
satisfied that it is genuine and free 
from alteration.

(5) The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony.

(6) In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship.  This evidence 
should be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived.

(7) Any other secondary evidence which 
reasonably supports a belief by the 
Adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205 (2000).

Age or relationship is established by one of the following 
types of  evidence.  If the evidence submitted for proof of 
age or relationship  indicates a difference in the name of 
the person as shown by other  records, the discrepancy is to 
be reconciled by an affidavit or  certified statement 
identifying the person having the changed name as  the person 
whose name appears in the evidence of age or relationship.

(a) A copy or abstract of the public 
record of birth.  Such a record  
established more than 4 years after the 
birth will be accepted as proof  of age 
or relationship if, it is not 
inconsistent with material of  record 
with the Department of Veterans Affairs, 
or if it shows on its  face that it is 
based upon evidence which would be 
acceptable under this  section.

(b) A copy of the church record of 
baptism.  Such a record of baptism  
performed more than 4 years after birth 
will not be accepted as proof of  age or 
relationship unless it is consistent with 
material of record with  the Department 
of Veterans Affairs, which will include 
at least one  reference to age or 
relationship made at a time when such 
reference was  not essential to 
establishing entitlement to the benefit 
claimed.

(c) Official report from the service 
department as to birth which  occurred 
while the veteran was in service.

(d) Affidavit or a certified statement of 
the physician or midwife  in attendance 
at birth.

(e) Copy of Bible or other family record 
certified to by a notary  public or other 
officer with authority to administer 
oaths, who should  state in what year the 
Bible or other book in which the record 
appears  was printed, whether the record 
bears any erasures or other marks of  
alteration, and whether from the 
appearance of the writing he or she  
believes the entries to have been made at 
the time purported.

(f) Affidavits or certified statements of 
two or more persons,  preferably 
disinterested, who will state their ages, 
showing the name,  date, and place of 
birth of the person whose age or 
relationship is  being established, and 
that to their own knowledge such person 
is the child of such parents (naming the 
parents) and stating the source of  their 
knowledge.

(g) Other evidence which is adequate to 
establish the facts in  issue, including 
census records, original baptismal 
records, hospital  records, insurance 
policies, school, employment, 
immigration, or  naturalization records.

38 C.F.R. § 3.209 (2000)

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

In this case, the revised version of 38 C.F.R. § 3.204 
relaxes the evidentiary requirement for establishing marriage 
or relationship, and is, accordingly, more favorable than the 
old version.  However, neither version of § 3.204 provides a 
basis for establishing dependency prior to March 31, 1998.

In a January 1993 decision, the Board granted service 
connection for PTSD.  In a February 1993 rating 
determination, the RO assigned a 30 percent disability 
evaluation for PTSD, effective August 8, 1988.  The veteran 
was notified of the rating action and the increased rating by 
letter dated February 10, 1993.  This letter indicates that 
VA Form 21-8764 was included as an enclosure and the 
narrative of the award letter informed the veteran to review 
the enclosed form.

In May 1994, the veteran underwent a VA psychiatric 
examination.  It was reported that he was twice married and 
once divorced.  He further reported that he had contacted by 
a woman who had informed him that he had had a child by her.  
He was reportedly skeptical of the claim, but had 
nevertheless married the woman.  He indicated to the examiner 
that he wanted the child to undergo blood testing because he 
had serious questions as to whether he was the father.

In March 1998, the veteran submitted a copy of his marriage 
certificate and a copy of his certificate of live birth.  The 
marriage certificate showed that the veteran was married in 
October 1992.  The birth certificate showed that the veteran 
was the father of a child born in June 1993.  This 
information was received more than one year after the RO 
requested dependent information in the February 1993 letter 
with the enclosed VA Form 21-8764.

The veteran alleges that he was not provided with VA Form 21- 
8764.  At the time of his October 1999 hearing the veteran 
testified that he did not receive information relating to how 
to claim additional compensation for dependents.  The Board 
notes that clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement such as the one from the veteran, 
standing alone, was not sufficient to rebut the presumption 
of regularity in RO operations.  The appellant's contention 
that the VA Form 21-8764 was not provided, standing alone, is 
insufficient evidence to rebut the presumption of regularity.  
The February 1993 letter to the veteran specifically mentions 
the VA form in the narrative and also indicates that it was 
included as an enclosure.

At his October 1999 hearing, the veteran argued that VA 
should have known that he was married and had a child based 
upon information supplied at the time of the May 1994 VA 
examination.

The information reported on the May 1994 examination could 
not serve as a basis for payment of additional benefits for 
the veteran's spouse or child.  Under the old version of 
38 C.F.R. § 3.204, the veteran would have been required to 
provide the specific forms of evidence listed in 38 C.F.R. 
§§ 3.205, 3.209.  Statements made during an examination were 
not among the forms of acceptable proof listed in those 
sections.  

Under the new version of § 3.204, a written statement from 
the veteran could be sufficient to establish relationship.  
However, the statements made by the veteran on the 
examination did not contain the dates of the marriage and 
birth, the names of his spouse and child, or their social 
security numbers.  Thus the statements did not satisfy the 
requirements of the revised regulation.  This is aside from 
the fact that the veteran seemed to deny paternity of the 
child during the May 1994 VA examination.

As to the veteran's request for an earlier effective date for 
recognition of his marriage, the Board notes that mention of 
a marriage at the time of a VA examination does not meet the 
evidentiary requirements to establish proof of a marriage.  
VA regulations provide for the type of evidence which is 
acceptable as proof of marriage.

Review of the evidence reveals that a copy of the marriage 
certificate was received at the RO in March 1998.  There is 
no evidence that the veteran submitted the evidence required 
to establish proof of his marriage before this.  The evidence 
of record reveals that from February 1993 to March 1998,the 
veteran never submitted any evidence to show that he was 
married.  Thus, the proper date of commencement for payments 
of benefits by reason of a dependent spouse, is determined 
according to the provisions of 38 C.F.R. § 3.401(b) (2000).  
The effective date would thus be the date of dependency, or 
March 31, 1998, which is the latest of the dates found in § 
3.401(b).  Specifically it is the date upon which the 
dependency was established by the veteran submitting the 
required information.

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the payment of 
benefits by reason of dependent spouse are not met and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1115, 
5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.205, 3.400, 
3.401 (2000).

The term "dependent" includes a veteran's child.  38 U.S.C.A. 
§ 1115(1) (West 1991 & Supp. 2000); 38 C.F.R. § 3.4(b)(2) 
(2000).  The term "child" means an unmarried person who is 
under the age of eighteen, and who is either a legitimate or 
illegitimate child of the veteran.  38 U.S.C.A. § 101(4) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.57 (2000).  As 
previously noted, VA is required to accept a veteran's 
written statement as proof of birth of a child, provided the 
statement contains the birth date, the birth place, the full 
name of the child, the relationship of the child to the 
veteran, and if the child does not reside with the veteran, 
the name and address of the person who has custody of the 
child.  38 C.F.R. § 3.204(a) (2000).  If, however, there is a 
question as to veteran's relationship with the child, the VA 
may require further proof of their relationship.  38 U.S.C.A. 
§ 101(4) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.204(a)(2), 
3.209, 3.210 (2000).

Review of the evidence reveals that a copy of the birth 
certificate was not received at the RO in March 1998.  There 
is no evidence that the veteran submitted the evidence 
required to establish proof of birth prior to this.  While 
the veteran reported that he had a child at the time of the 
May 1994 VA examination, his statement to the examiner did 
not contain the birth date, the birth place, or the full name 
of the child.

The evidence of record reveals that from February 1993 to 
March 1998, the veteran never submitted any evidence to show 
that he had a child.  Thus, the proper date of commencement 
for payments of benefits by reason of a dependent child, is 
determined according to the provisions of 38 C.F.R. 
§ 3.401(b) (2000).  The effective date would thus be the date 
of dependency, or March 31, 1998, which is the latest of the 
dates found in § 3.401(b).  Specifically it is the date upon 
which the dependency was established by the veteran 
submitting the required information.


ORDER

Entitlement to an earlier effective date for the payment of 
additional compensation by reason of a dependent spouse or 
child is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

